EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Alan Cannon on 9/1/2022.
The application has been amended as follows: 
In the specification filed on 2/6/2021:

[0010] 		In at least one embodiment, the retractor mount includes arcuate slots on locations opposite the operational guide and configured to receive distal end portions of the retractor.
[0027] 		In at least one embodiment, the retractor mount comprises arcuate slots on locations opposite the operational guide and configured to receive distal end portions of the retractor.

In the claims filed on 2/6/2021:

1. 	(Currently Amended) A patient-specific, MIS navigation guide device comprising:
a main body having a proximal surface and a distal surface, wherein said distal surface is configured to face target tissue upon placement of said MIS navigation guide device on the target tissue;
anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of the target tissue in locations where the anchors are designed to contact the target tissue;
an operational guide configured to guide [[the ]]performance of a surgical operational step on the target tissue along an optimal pathway predefined by said operational guide relative to said main body; and
a position indicator on said device;
wherein said position indicator is interpretable by a surgeon to know when said anchors have not yet been contacted to the target tissue in a predetermined orientation and to know when the anchors have been contacted to the target tissue in the predetermined orientation.
2. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, further comprising a retractor mount configured to dock a retractor over said proximal surface of said main body. 
3. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 2, wherein said retractor mount comprises arcuate slots on locations opposite said operational guide and configured to receive distal end portions of the retractor. 
4. 	(Original) The patient-specific, MIS navigation guide device of claim 1, wherein a distal end of said position indicator extends beyond the three dimensional surface that the distal ends of the anchors lie on and that matches the contours of the target tissue; and wherein said position indicator is slidable relative to said main body so that when said anchors are contacted to the target tissues as to follow the contours thereof, said position indicator is slid proximally relative to said main body to align said distal end of said position indicator to lie on said three-dimensional surface that matches the contours of the target tissue.
5. 	(Original) The patient-specific, MIS navigation guide device of claim 4, wherein a proximal end of said position indicator is not visible when said distal end of said position indicator extends beyond the three dimensional surface that the distal ends of the anchors lie on and that matches the contours of the target tissue; and wherein said proximal end of said position indicator is visible when said distal end of said position indicator lies on said three-dimensional surface that matches the contours of the target tissue.
6. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, wherein said position indicator comprises at least two position indicators, each of said indicators being configured as defined in claim 1, with one of [[each]]said at least two position indicators being located on an opposite side to a location of another of said at least two position indicators, relative to said operational guide.
7. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 6, wherein said at least two position indicators compriseleast three position indicators, each of said indicators being configured as defined in claim 1.
8. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, wherein said distal surface of said main body is contoured to match [[the ]]contours of the target tissue in locations where the main body is to be placed.
9. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, further comprising:
a first pair of generally opposing jaw surfaces formed on a first portion of said main body; and
a second pair of generally opposing jaw surfaces formed on a second portion of said main body, wherein said second portion is on an opposite side of said main body to a side of said main body on which said first portion is located, relative to said operational guide.
10. 	(Original) The patient-specific, MIS navigation guide device of claim 9, wherein said first pair of generally opposing jaw surfaces are configured to contact a specific spinous process of a specific vertebra of a specific patient and said second pair of generally opposing jaw surfaces are configured to contact a specific transverse process of the specific vertebra of the specific patient.
11. 	(Original) The patient-specific, MIS navigation guide device of claim 9, wherein said first pair of generally opposing jaw surfaces are configured to contact a specific articular process of a specific vertebra of a specific patient and said second pair of generally opposing jaw surfaces are configured to contact a specific transverse process of the specific vertebra of the specific patient.
12. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, wherein said operational guide comprises a bore through said main body located to match a point of entry of a pedicle screw to be implanted in the target tissue

13. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, configured to contact the target tissue on at least six predefined locations (M1, M2, M3, M4, M5, M6) conforming to the following conditions:
at least three of the at least six predefined locations are located on one side of said device, relative to said operational guide, that is configured to contact the target tissue;
at least three others of the at least six predefined locations are located on an opposite side of said device, relative to said operational guide, that is configured to contact the target tissue;
said one side and said opposite side are defined relative to a line that passes through said operational guide and is aligned with the sagittal plane of the patient, when said device is mounted as desired relative to the target tissue; and
for locations Mi and Mj both located on the same one of said sides,
cos ϴij ≤ 0
where i ≠ j and i,j=1,2...6; and
ϴij is the angle formed by any two normal vectors to [[the]]a surface of said device of claim 1 respectively at locations Mi and Mj.
14. 	(Original) The patient-specific, MIS navigation guide device of claim 1 in combination with a tubular MIS retractor,
wherein said guide device is configured to be delivered through said tubular MIS retractor to the target tissue by an MIS surgical procedure.
15. 	(Currently Amended) The patient-specific, MIS navigation guide device in combination with [[a]]the tubular MIS retractor of claim 14, wherein said tubular MIS retractor comprises a slot that extends lengthwise and is configured to allow a tool to slide therein.
16. 	(Original) The patient-specific, MIS navigation guide device of claim 1 in combination with an MIS delivery tool, wherein said delivery tool is configured to releasably attach to said guide device and is articulatable to rotate an orientation of said guide device.
17. 	(Original) The device and tool of claim 16, in combination with a tubular MIS retractor,
wherein said tool is configured to deliver said guide device through said tubular MIS retractor to the target tissue during an MIS surgical procedure.
18. 	(Original) The device, tool and retractor of claim 17, wherein said tubular MIS retractor comprises a slot that extends lengthwise and is configured to allow said tool to slide therein.
19. 	(Currently Amended) The device, tool and retractor of claim 18, wherein said navigation guide device comprises a retractor mount configured to dock said tubular MIS retractor over said proximal surface of said main body.
20. 	(Currently Amended) The device, tool and retractor of claim 19, wherein said retractor mount comprises arcuate slots on locations opposite said operational guide and configured to receive distal end portions of the retractor.
21. 	(Currently Amended) The device, tool and retractor of claim 20, wherein said device, tool and retractor are configured for use in MIS percutaneous spine surgeries.
22. 	(Original) The patient-specific, MIS navigation guide device of claim 1, wherein said anchors upon contacting the target tissue create a space between said distal surface of said main body and the contours of the target tissue.
23. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, wherein different ones of said anchors are oriented at different angles relative to one another to enhance slippage prevention of said device relative to the target tissue[[s]] upon contact of said anchors thereto.
24. 	(Original) The patient-specific, MIS navigation guide device of claim 1, wherein said anchors conform to the contours of the target tissue to securely dock said device to the target tissue and said anchors have sharp or pointed ends to further enhance securement.
25. 	(Currently Amended) The patient-specific, MIS navigation guide device of claim 1, wherein said three-dimensional surface and a configuration of said operational guide are defined using data derived from anatomical data obtained from computed tomography images of the specific patient.
26. 	(Currently Amended) An MIS navigation apparatus comprising:
a patient-specific, MIS navigation guide device comprising:
a main body having a proximal surface and a distal surface, wherein said distal surface is configured to face target tissue upon placement of said MIS navigation guide device on the target tissue;
anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of the target tissue in locations where the anchors are designed to contact the target tissue; and
a retractor mount; and
a tubular MIS retractor comprising;
an elongate tubular body dimensioned for MIS surgical procedures;
wherein said guide device is configured to be delivered through said tubular MIS retractor to the target tissue during an MIS surgical procedure;
and wherein the tubular retractor is configured to be withdrawn slightly to allow delivery of the device out of a distal end of the retractor; and
wherein said retractor mount is configured to receive a distal end portion of said retractor to dock said retractor to said device.
27. 	(Currently Amended) The apparatus of claim 26, wherein said tubular MIS retractor comprises a slot that extends lengthwise and is configured to allow a tool to slide therein.
28. 	(Currently Amended) An MIS navigation apparatus comprising:
a patient-specific, MIS navigation guide device comprising:
a main body having a proximal surface and a distal surface, wherein said distal surface is configured to face target tissue upon placement of said MIS navigation guide device on the target tissue; and
anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of the target tissue in locations where the anchors are designed to contact the target tissue; and
an MIS delivery tool configured to releasably attach to said guide device, said tool being articulatable to rotate an orientation of said guide device;
wherein said tool is configured to deliver said guide device through a tubular MIS retractor in a first orientation and to rotate said guide device, once distal of the MIS retractor to a second orientation to match contours of the target tissue.
29. 	(Currently Amended) The apparatus of claim 28, wherein said device further comprises:
an operational guide configured to guide [[the ]]performance of a surgical operational step of the target tissue along an optimal pathway predefined by said operational guide relative to said main body; and
a position indicator on said device;
wherein said position indicator is interpretable by a surgeon to know when said anchors have not yet been contacted to the target tissue in a predetermined orientation and to know when the anchors have been contacted to the target tissue in the predetermined orientation.
 30. 	(Currently Amended) A minimally-invasive surgical procedure comprising:
inserting an MIS retractor through an incision and into a pathway formed in a patient over target tissue until a distal end of the retractor contacts or approximates the target tissue;
delivering an MIS, patient-specific device through the retractor using a tool releasably attached to the device;
partially withdrawing the MIS retractor to define a space between the distal end of the retractor and the target tissue sufficient to deliver the device into;
rotating the device when the device is distal of the distal end of the retractor and contacting the device to the target tissue;
docking the retractor into a mating feature of the device; 
performing at least one operational step on the target tissue through the retractor
again partially withdrawing the MIS retractor to define a space between the distal end of the retractor and the target tissue; and 
withdrawing the device through the retractor and out of the patient.
31. 	(Original) The procedure of claim 30, further comprising:
performing one or more further operational steps on the target tissue through the retractor.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. 
Park et al. (US 2009/0157083) discloses a method/apparatus involving a patient-specific guide device (e.g. element 2A; Fig. 1F; para. [0098]) comprising a main body having a proximal surface (e.g. 102) and a distal surface (e.g. 100), but fails to disclose at least anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of target tissue, a position indicator on said guide device, and interrelationships thereof, as claimed. There would have been no obvious reason(s) to modify the Park et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Park et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Park et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 
Mire et al. (US 2007/0066887) discloses a method/apparatus involving a tubular MIS retractor (e.g. 154; Fig. 7), but fails to disclose at least an MIS navigation guide device comprising a main body having a distal surface, anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of target tissue, and interrelationships thereof, as claimed; and/or a procedure including at least the steps of partially withdrawing the MIS retractor to define a space between a distal end of the retractor and target tissue, rotating an MIS, patient-specific device when the MIS, patient-specific device is distal of the distal end of the retractor and contacting the MIS, patient-specific device to the target tissue, docking the retractor into a mating feature of the MIS, patient-specific device, and again partially withdrawing the retractor to define a space between the distal end of the retractor and the target tissue, as claimed. There would have been no obvious reason(s) to modify the Mire et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Mire et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Mire et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 
Malackowski et al. (US 2006/0142656) discloses method/apparatus involving a tool (e.g. 390; para. [0139]; Fig. 24) for inserting a surgical device, but fails to disclose at least an MIS navigation guide device comprising a main body having a proximal surface and a distal surface, anchors extending distally of said distal surface, wherein distal ends of said anchors lie on a three dimensional surface that matches contours of the target tissue, and interrelationships thereof, as claimed. There would have been no obvious reason(s) to modify the Malackowski et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Malackowski et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Malackowski et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775